DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive.
On p. 9, Applicant focuses specifically on whether the Chaurasia reference teaches using cabin-based radar monitor and waiting zone monitor data to execute an elevator control function, and that therefore, the combination of Chaurasia as modified by Prokoski and Santra does not teach this feature.
However, as stated in the previous rejection, the building management system of Chaurasia includes elevator control, as an elevator is considered to be one of the options for an access point in the access control system described in ¶¶[0140-0141] that controls boundary access based on the data from radar monitoring. In ¶[0058], Chaurasia discusses that these access control system embodiments specifically includes elevators, “where granting access can be electronically controlled.” therefore teaching an elevator control function of physical access.
Applicant has not claimed or defined any specific elevator control function that is not met by this granting of physical access to the elevator by an electronic control. Applicant’s remarks pointing at sections of the specification, specifically p. 11, includes additional features of an elevator control function that could be incorporated into the claims, but are not currently within the BRI of the claims, such as “controlling the stop schedule of the elevator,”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 and 47-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaurasia et al. (U.S. Patent Application Publication No. 2021/0390807) hereinafter referred to as Chaurasia; in view of Prokoski et al (U.S. Patent Application Publication No. 2010/0191124) hereinafter referred to as Prokoski and  in view of Santra et al. (U.S. Patent Application Publication No. 2019/0317191) hereinafter referred to as Santra.
Regarding claim 1, Chaurasia teaches a viral transmission prevention system (building management system 12) for a protected space comprising: 
a gateway screening system (access control system 60) for remotely screening subjects crossing a boundary of the protected space (access to building or structure, 10), the gateway screening system comprising: 
at least one remote health monitor configured and operable to measure at least one health parameter of each subject within a target zone outside the boundary (¶[0082] measuring, for example, temperature indicative of illness in a target zone that includes elevators and other physical barriers, among other examples); 
a processor (¶[0083] controller 166) in communication with the at least one remote health monitor and operable to receive the at least one health parameter (for example ¶¶[0084-0085] the sensors are in wired or wireless communication with the controller) and to execute a screening function for determining a boundary-state for each subject (¶¶[0087-0088] detecting both an access card privilege and health state within a threshold for allowing entry); and 
at least one output indicator (¶[0073], ¶[0077] display) configured and operable to indicate the boundary-state for each monitored subject (¶¶[0140-0141]); 
wherein the boundary-state of CLOSED (¶[0141] “X” is a closed boundary state) indicates that the subject is not allowed to not cross the boundary and the boundary-state of OPEN indicates that the subject is allowed to cross the boundary (¶[0140] “OK” is an open boundary state); and 
wherein the screening function is operable to calculate a health index for each subject (¶[01257] sum or weighted average of scores assigned to various symptoms) and to return the boundary-state of OPEN only if the calculated health index is within a permittable range (¶¶[0143-0144]); 
an elevator monitoring system for monitoring passengers using an elevator system (¶[0082] elevators comprised in the access control system), the elevator monitoring system comprising: 
at least one cabin-based monitor configured and operable to monitor passengers within at least one elevator cabin (¶[0194]); 
at least one waiting zone monitor configured and operable to monitor passengers in a waiting zone (¶[0194]); and 
a processor (¶[0083] controller 166)configured and operable to receive data from the at least one cabin-based radar monitor and the at least one waiting zone radar monitor, to analyze the data received from the at least one cabin-based radar monitor and the at least one waiting zone radar monitor and to execute an elevator control function to control the elevator system (¶[0058] elevators are electronically controlled, as are the other exemplary access control zones); and 
a social distancing monitoring system for monitoring social distancing compliance within the protected space (¶[0168]), comprising at least one video camera (element 108) covering an area within the protected space; and 
a processor (controller 102, ¶[0171]) operable to: 
image objects in the covered area within the protected space (¶[0171]), 
identify people in the covered area (¶[0171] identify individuals in the area), 
count the number of people in the covered area (¶¶[0171-0172] for example, two or more), and 
determine separation between the people in the covered area within the protected space (¶¶[0171-0172] compute the distance).
Chaurasia does not teach that the remote imaging and thermal monitors are specifically radar monitors or a radar sensor array unit.
Attention is brought to the Prokoski reference, which teaches temperature monitoring in conjunction with radar monitors simultaneously in a space (¶[0075], ¶[0078]), for the purpose of 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the building management system of Chaurasia to incorporate radar imaging, as taught by Prokoski, because Prokoski teaches that a combination of infrared and radar provides a realtime three-dimensional model of the skin surface, and provides quantitative measurement for edema, for example (Prokoski ¶[0219]).
Prokoski, however, does not teach a radar sensor array unit for imaging persons.
Attention is brought to the Santra reference, which teaches imaging (human detection, Abstract), using a radar sensor array (¶[0053]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the laser radar source of Prokoski to use a radar sensor array unit, as taught by Santra, because Santra teaches that multiple radar sensor circuits allow for the additional sensors to capture information that may be blocked from the first sensor (Santra ¶[0051]).
Regarding claim 2, Chaurasia, as modified by Prokoski and Santra teaches the viral transmission prevention system of claim 1.
Chaurasia teaches further comprising at least one telemedical monitoring system (¶[0054]) configured and operable to remotely examine the subject by measuring the at least one health parameter (Fig. 10, element 402), the telemedical monitoring system comprising: 
a telemedical monitoring device (¶[0149] system 400) configured to receive the at least one health parameter of the subject (¶[0148]); 
a data analyzing unit configured to analyze the received health parameter and generate a health profile of the subject (¶[0093-0094] normal skin profile and disposition for a particular user is stored with the access data); and 
a communicator configured to send the health profile (¶[0049]) of the subject for examination (¶[0094], ¶[0096]).
Prokoski teaches that the telemedical monitoring device is radar-based (¶[0075], ¶[0078]).
Regarding claim 3, Chaurasia, as modified by Prokoski and Santra, teaches the viral transmission prevention system of claim 1.
Santra teaches further comprises at least one array of radio frequency transmitter antennas (¶[0038]) and at least one array of radio frequency receiver antennas (¶[0039]), wherein the array of radio frequency transmitter antennas are connected to an oscillator (¶[0055]) and are configured and operable to transmit electromagnetic waves towards the target zone, and wherein the radio frequency receiver antennas are configured to receive the electromagnetic waves reflected back from objects within the target zone (¶[0039]).
Regarding claim 4, Chaurasia, as modified by Prokoski and Santra teaches the viral transmission prevention system of claim 1.
Chaurasia further teaches wherein the at least one health parameter includes temperature (¶[0148]) and any additional symptomology that is relevant to emerging illnesses.
Prokoski further teaches wherein the at least one health parameter includes heart rate (¶[0496]), heart variability (¶[0179]), respiratory rate (¶[0217]), gait sleep scores (¶[0453]), posture (¶[0085]), weight (¶[0206]) and blood pressure (¶[0206]) of the subject.
It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate additional health parameters, as taught by Prokoski, because Chaurasia teaches that additional parameters may be necessary for maintaining safety in the face of new and novel illnesses (Chaurasia ¶[0148], ¶[0162])
Regarding claim 5, Chaurasia, as modified by Prokoski and Santra, teaches the viral transmission prevention system of claim 4.
Prokoski further teaches wherein the at least one health parameter is analyzed from a set of magnitude and phase measurements corresponding to the electromagnetic waves reflected by objects within the target zone (¶[0098]).
Regarding claim 6, Chaurasia, as modified by Prokoski and Santra, teaches the viral transmission prevention system of claim 2.
Chaurasia further teaches wherein the data analyzing unit is further configured to generate a patient profile of the subject (¶[0093-0094] user profile including user specific normal are associated to their access card identification).
Regarding claim 7, Chaurasia, as modified by Prokoski and Santra, teaches the viral transmission prevention system of claim 2.
Chaurasia further teaches wherein the data analyzing unit is further configured to generate one or more health reports of the subject (¶[0157]).
Regarding claim 8, Chaurasia, as modified by Prokoski and Santra, teaches the viral transmission prevention system of claim 2.
Chaurasia further teaches wherein the communicator configured to send the health profile of the subject to a medical examiner for examination (¶[0159]).
Regarding claim 9, Chaurasia, as modified by Prokoski and Santra, teaches the viral transmission prevention system of claim 1.
Chaurasia further teaches wherein the screening function is operable to return a boundary-state of OPEN only if the at least one health parameter is within a permittable range (¶[0127] body temperature within a normal range).
Regarding claim 10, Chaurasia, as modified by Prokoski and Santra, teaches the viral transmission prevention system of claim 1.
Chaurasia further teaches wherein the boundary comprises a doorway (¶[0058]), a gateway (¶[0058]), a borderline (¶[0058]), an entrance (¶[0058]), an exit (¶[0058]), a division between an area of high crowd density, an area of low crowd density, and the like as well as combinations of the above (¶[0058] and additional examples are listed throughout the document).
Regarding claims 47-54, the claims are directed to a method comprising substantially the same subject matter as claims 1-10 and are rejected under substantially the same sections of Chaurasia, Prokoski and Santra.
Regarding claim 55, Chaurasia, as modified by Prokoski and Santra, teaches the method of claim 47.
Chaurasia further teaches wherein providing the at least one output indicator comprises providing a display indicating health parameters of the at least one subject within the target zone (¶[0127-0128] displaying whether a person meets the entrance criteria).
Regarding claim 56, Chaurasia, as modified by Prokoski and Santra, teaches the method of claim 55.
Chaurasia further teaches wherein providing the display comprises displaying a first color to indicate the boundary-state of CLOSED (¶[0128] red “X”) and a second color to indicate the boundary-state of OPEN (¶[0127] green “OK”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L.S/Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792